Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	No claim is rejected over prior art alone.  The art suggests lower doses of thiosulfate, but Applicant’s arguments that the prior art fails to provide the requisite reasonable expectation of success were persuasive.
	All the rejections based on obviousness type double patenting from pages 2 – 4 of the previous Office action (dated 01/04/2021) are maintained and incorporated herein by reference.  Such rejections may be overcome by filing appropriate terminal disclaimers.  Any arguments based on alleged failure of a secondary reference to suggest modification of the base prior patent or other argument based on obviousness challenging the conclusion of obviousness type double patenting, if presented, would be deemed as having been waived for failure to present those arguments no later than expiration of the period for response set in the 1/4/2021 Office action.  Applicant’s arguments presented on 4/2/2021 based on the secondary references relied upon in the double patenting rejections, i.e.,  Mulchandani, Bryan, and Villarreal, appear to have been limited in character to not having cured the alleged deficiencies of the primary prior art references applied under §103. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152